Citation Nr: 1708753	
Decision Date: 03/22/17    Archive Date: 04/03/17

DOCKET NO.  15-13 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date earlier than September 28, 2009, for the award of 70 percent for service-connected posttraumatic stress disorder (PTSD) and depressive disorder.

2.  Entitlement to an effective date earlier than September 28, 2009, for the grant of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Attorney Sean Kendall



ATTORNEY FOR THE BOARD

S.M. Kreitlow


INTRODUCTION

The Veteran had active military service from April 1941 to September 1945, October 1945 to August 1947 and August 1947 to July 1950.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that awarded an increased disability rating of 70 percent for service-connected PTSD and entitlement to a TDIU effective September 28, 2010.  Thereafter, the Veteran disagreed with the effective dates assigned to the benefits awarded and this appeal was ensued.  In a March 2015 rating decision, the RO granted an earlier effective date back to September 28, 2009.

After the Veteran's appeal was certified to the Board, but before his requested hearing could be held, the Veteran died in November 2015.  In December 2015, the appellant filed a VA 21-0847 requesting to be substituted as the claimant in the Veteran's appeal. The appellant is the Veteran's surviving spouse and has been substituted as the claimant pursuant to 38 U.S.C.A. § 5121A; 38 C.F.R. § 3.1010.  The requested hearing was scheduled to be held with the appellant in July 2016.  However, via her representative, she cancelled the hearing and withdrew her request for a hearing before the Board.  Consequently, the appeal has been forwarded to the Board for a decision and the Board may proceed without prejudice to the appellant. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).
FINDINGS OF FACT

1.  Service connection for PTSD and depressive disorder (originally service-connected as combat-induced anxiety) was reinstated effective September 28, 2009, one year prior to the date he filed his claim for reinstatement, which is the earliest date permitted by law.

2.  The award of a TDIU is effective September 28, 2009, the date the 70 percent disability rating for service-connected PTSD and depressive is assigned, which is the disability the TDIU is based upon, and there is no other service-connected disability upon which a TDIU can be based prior to that date.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to September 28, 2009 for the award of 70 percent disability rating for service-connected PTSD and depressive disorder are not met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, and 5110 (West 2014); 38 C.F.R. §§ 3.156, 3.158, 3.160 and 3.400 (2016).

2.  The criteria for an effective date prior to September 28, 2009 for the award of a TDIU are not met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, and 5110 (West 2014); 38 C.F.R. §§ 3.156, 3.158, 3.160 and 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially the Board finds that, with respect to the claims discussed herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Neither the appellant nor her representative has argued otherwise.

The procedural history of this case is notable to help understand the decision herein.  The Veteran initially served a period of active service from April 1941 to September 1945, during which he served in combat in the Asiatic Pacific Theater in New Guinea and was wounded in action in September 1943.  Immediately after his discharge from active duty, the Veteran sought and was awarded service connection for combat-induced anxiety which was evaluated as 50 percent disabling effective September 5, 1945.  He was also awarded service connection for a scar on the anterior aspect of the lower right leg and malaria, both evaluated and zero percent disabling.  See October 1945 rating decision.  

Also in October 1945, the Veteran reentered into active military service and continued to serve on active duty until July 1950 except for a brief break in August 1947.  It is unclear when VA found out that the Veteran returned to active service in October 1945, but a June 1947 letter in the claims file from VA to the Veteran clearly demonstrates that the Veteran was notified that his compensation payments were terminated effective June 16, 1947 and that, if he desired to reopen his claim, he would have to notify the RO in writing to do so.

In October 1995, the Veteran submitted an informal claim to the RO requesting reinstatement of his service-connected disabilities, including his "neurosis."  In January 1996, the RO sent the Veteran a letter advising him that his compensation was terminated when he reentered active service and he may reopen his claim by submitting all discharge documents from the time he reentered service to his final discharge along with current medical evidence showing the extent of his disability.  He was advised that further consideration of his claim would be given once this information was received and that he should provide it within 60 days but, if it is not received within one year, no retroactive benefits may be paid.  The Veteran did not respond to this letter.

The Veteran next submitted a request to reinstate his service-connected benefits in September 2010.  In October 2010, the RO sent him a letter requesting he specify the disability he seeks to reopen since he had multiple disabilities previously service-connected.  He was also advised that he had requested to reopen his claim in 1996, the RO sent him a letter requesting he provide evidence of his disability but no evidence was received, and if he wish to reopen his claim he needed to tell them the name of his disability and provide a DD 214 or other separation document for all active duty periods of service after 1949.  In December 2010, the Veteran replied to the RO's letter submitting his separation documents from all of his periods of active duty and clarifying he wanted to reopen his service-connected psychiatric disability, now claimed as PTSD.  In an April 2011 rating decision, the RO reinstated service connection for PTSD and depressive disorder (previously combat-induced anxiety) and assigned a 30 percent disability rating effective September 28, 2010, the date of the Veteran's claim.

In May 2011, the Veteran filed an informal claim seeking entitlement to a TDIU.  In a January 2012 rating decision, the RO denied a disability rating higher than 30 percent for the Veteran's service-connected PTSD and depressive disorder and entitlement to a TDIU.  The Veteran disagreed with that decision in a February 2012 Notice of Disagreement.  In a February 2014 rating decision, the RO revised its decision and granted a 70 percent disability rating for the Veteran's service-connected PTSD and depressive disorder and awarded a TDIU rating effective September 28, 2010.  It also issued a Statement of the Case on the issue of entitlement to an increased disability rating for service-connected PTSD and depressive disorder.  The Veteran did not submit a substantive appeal within 60 days of the Statement of the Case.

In May 2014, the Veteran submitted a Notice of Disagreement seeking earlier effective dates for the "resumption of 50% rating effective 1/96" and an earlier effective date for TDIU.  In a March 2015 rating decision, the RO awarded an earlier effective date of September 28, 2009 pursuant to 38 C.F.R. § 3.654.  The Statement of the Case was issued in March 2015, and the appeal was perfected in April 2015.

In general, the appellant is seeking earlier effective dates for the award of a 70 percent disability rating for the Veteran's service-connected PTSD and depressive disorder and for the grant of the TDIU.  The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  The effective date of an award of increased compensation can be the earliest date as of which it was ascertainable that an increase in disability has occurred, if the application is received within one year from such date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  See Hazan v. Gober, 10 Vet. App. 511 (1997).  The award of an increased rating should normally be effective either on the date of receipt of the claim or on some date in the preceding year if it was ascertainable that the disorder had increased in severity during that time.  See also VAOGCPREC 12-98.  A TDIU claim is a claim for increased compensation, and the effective date rules for increased compensation apply to a TDIU claim.  See Hurd v. West, 13 Vet. App. 449 (2000).

Various arguments have been raised regarding why an earlier effective date is warranted for the disability rating assigned to the Veteran's service-connected PTSD and depressive disorder.  In the May 2014 Notice of Disagreement, it was argued that an earlier effective date of at least January 1, 2006 is warranted as the Veteran was rated at 0 percent for his psychiatric disability on this date and, therefore, that date is a claim for rating increase under 38 C.F.R. § 3.157.  It states that the "enclosed evidence shows that [the Veteran] was treated at the VA for his service-connected psychiatric disability on January 1, 2006.  Therefore this is the date of his claim for increased rating and he is entitled to an effective date as least as early as January 1, 2006."  

In the alternative, under § 3.654, it is argued that an effective date of January 11, 1996 is warranted because the Veteran filed a claim for resumption of his service-connected benefits at that time and, although the RO sent a letter to the Veteran advising him that his payments could be resumed if he submitted documentation of his final discharge from service following reenlistment in 1949, notification of Veteran's discharge in July 1950 was already in his claims file at that time.  Therefore, his prior anxiety rating should be resumed as of his earlier request for resumption.

Unfortunately, the Board finds these arguments for an earlier effective date are not prevailing.  The essential problem with the claims is that they are limited by the reinstatement of the Veteran's benefits on September 28, 2009, which is controlled by 38 C.F.R. § 3.654.  This section requires discontinuation of pension, compensation or retirement pay for any period for which a veteran received active service pay (meaning pay for active duty, active duty for training or inactive duty training).  38 C.F.R. § 3.654(a).  In the present case, the Veteran's compensation was discontinued effective June 16, 1947 because he had returned to active duty in October 1945 and he elected to waive further compensation payments.  See June 26, 1947 VA letter to Veteran.  

With regard to the effective date of the resumption of service-connected payments, § 3.654(b)(2) provides that payments will resume effective the day following release from active duty if the claim for recommencement of payments is received within one year from the date of such release; otherwise payments well be resumed effective one year prior to the date of receipt of a new claim.  Compensation will be authorized based on the degree of disability found to exist at the time the award is resumed.  38 C.F.R. § 3.654.

The Veteran in this case was last released from active duty in July 1950.  However, the RO was not aware of this until December 2010 when the Veteran submitted his separation documentation showing his periods of active service.  As the Veteran's claim to resume his service-connected benefits was received September 28, 2010, clearly the law does not permit an effective date prior to September 28, 2009 for reinstatement of compensation for the Veteran's service-connected PTSD and depressive disorder, which is the date presently assigned.  

It is argued that the effective date of the reinstatement, and therefore the 70 percent disability rating and TDIU, should be taken back to January 1996 when the Veteran filed a prior claim for reinstatement.  It is claimed that the Veteran's military service records showing his last discharge were of record at that time.  

Initially the Board notes that the RO reinstated the Veteran's benefits for his service-connected PTSD and depressive disorder in an April 2011 rating decision and assigned a 30 percent disability rating  effective September 28, 2010.  Although the Veteran disagreed with the 30 percent disability rating assigned in a February 2012 Notice of Disagreement, he did not disagree with the effective date assigned within one year of the issuance of that rating decision.  Therefore, the April 2011 rating decision is final with regard to the effective date assigned to the reinstatement of the Veteran's service-connected compensation for his PTSD and depressive disorder.  As there can be no freestanding claims for earlier effective dates, such a claim has no legal merit.  38 U.S.C.A. § 7105.  See Rudd v. Nicholson, 20 Vet. App. 296, 300 (2006); Leonard v. Nicholson, 405 F.3d 1333 (Fed. Cir. 2005).

The Board acknowledges that, in a March 2015 rating decision, an earlier effective date of September 28, 2009 was awarded to correct the RO's earlier error in failing to initially comply with the requirement in § 3.654(b)(2) that the effective date for payments is to be one year prior to the date of receipt of the claim for reinstatement.  Thus, the Board finds that compliance with the provisions of § 3.654(b)(2) have been met and an earlier effective date is not warranted under that provision of law.

Although the Notice of Disagreement states the date of the prior claim was January 11, 1996, it was actually received on October 24, 1995.  January 11, 1996 was the date of the letter that VA sent to the Veteran in response to his claim, to which the Veteran never responded.  Despite the contention otherwise, the earliest the Veteran's separation documents showing his last discharge in July 1950 were received by VA was December 2010, which the Veteran submitted in response to the RO's October 2010 request for such information sent in reaction to the September 2010 claim.  There is nothing in the claims file to indicate the Veteran submitted this information earlier.  Thus, the Veteran's failure to respond to the RO's January 1996 letter, especially within one year, resulted in him abandoning the October 1995 claim under 38 C.F.R. § 3.158 (a), a circumstance which cannot give rise to an earlier effective date.  See Fleshman v. Brown, 9 Vet. App. 548 (1996), aff'd Fleshman v. West, 138 F. 3d 14 (Fed. Cir. 1998).  

As to the argument that an effective date of January 1, 2006 is warranted under 38 C.F.R. § 3.157, the Board cannot find a VA treatment record of this date in the claims file, including as an attachment to the May 2014 Notice of Disagreement to which it was reported being attached.  However, the Board acknowledges that it has constructive receipt of such record.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Nevertheless, the Board finds that this case is not simply a case of a Veteran being rated at zero percent and seeking an increased disability rating as submitted in the Notice of Disagreement.  Rather, in this case, there had to be some action on the Veteran's part to seek reinstatement of his benefits before action could be taken by the RO and, therefore, the VA treatment record alone, even if for treatment of the Veteran's service-connected psychiatric disability, is not sufficient to be the basis of an earlier effective date.

38 C.F.R. § 3.157 (b)(1) provides that the date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital may be accepted as the date of receipt of a claim.  The provisions of this paragraph, however, apply only when such reports relate to examination or treatment of a disability for which service connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment or hospital admission.  See Sears v. Principi, 16 Vet. App. 244, 247 (2002) (stating that 38 C.F.R. § 3.157 applies to a defined group of claims, i.e., as to disability compensation, those claims for which a report of a medical examination or hospitalization is accepted as an informal claim for an increase of a service-connected rating where service connection has already been established).  Thus, this section does not apply to claims for service connection or, as in this case, claims for reinstatement.  

[The Board acknowledges that, effective March 24, 2015, VA amended its regulations to require that all claims governed by VA's adjudication regulations be filed on a standard form. The amendments also, inter alia, eliminate the constructive receipt of VA reports of hospitalization or examination and other medical records as informal claims to reopen. See 79 Fed. Reg. 57,660  (Sept. 25, 2014), codified as amended at 38 C.F.R. §§ 3.151 , 3.155, 3.157.  The amended regulations, however, apply only to claims filed on or after March 24, 2015.  Because the Veteran's claim was received by VA prior to that date, the former regulations apply and are cited above.]

In the present case, although service connection had already been established for a psychiatric disorder characterized as combat-induced anxiety, the Veteran was not receiving compensation for that disability as such had been terminated pursuant to § 3.654 in 1947.  The Veteran needed to apply for reinstatement of his benefits in writing and he was thusly advised in the June 1947 letter notifying him of the termination of his benefits.  

Moreover, although § 3.654 does not specifically indicate the form that a claim for reinstatement needs to be submitted, it does state that payments will resume effective one year prior to the "date of receipt of a new claim."  (Emphasis added.)  A claim is defined as "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p).  Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by the VA may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a).

38 U.S.C. § 5101(a) is a clause of general applicability and mandates that a claim must be filed in order for any type of benefit to accrue or be paid.  Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  Before VA can adjudicate an original claim for benefits, for example, the claimant must submit a written document identifying the benefit and expressing some intent to seek it.  See also Brannon v. West, 12 Vet. App. 32 (1998).  Hence, § 3.654 requires a "claim for recommencement of benefits," the submission of a written communication identifying the benefit sought or, in other words, something in writing from the Veteran requesting reinstatement of his service-connected benefits for his service-connected combat-induced anxiety.  Thus, the treatment record cannot be considered a claim for recommencement of benefits.  

As for the Veteran's claim for an earlier effective date for the award of a TDIU, the TDIU was based upon the grant of the 70 percent disability rating for service-connected PTSD and depressive disorder effective September 28, 2009.  The Veteran was not service-connected for any other compensable disability prior to September 28, 2009.  As he was not in receipt of benefits prior to September 28, 2009 for his service-connected PTSD and depressive disorder and had no other disability upon which to base a TDIU, an effective date earlier than that date for TDIU is not warranted.  

Consequently, the Board finds that the 70 percent disability rating for service-connected PTSD and depressive disorder, as well as the TDIU, have been assigned for the entire period since the Veteran's benefits were reinstated (i.e., since September 28, 2009) and, therefore, the maximum period permitted by law has been assigned.  The Board does not find any legal basis upon which an effective date earlier than September 28, 2009 can be assigned.  

The Board wishes to express its gratitude to the Veteran's family for his distinguished and honorable service to our country and regrets that a more favorable outcome could not be reached.  His service records show he went on 173 flying combat missions when he served in the Army Air Force during World War II and that he was wounded in action in 1943 in the Pacific Theater.


ORDER

Entitlement to an effective date earlier than September 28, 2009, for the award of 70 percent for service-connected posttraumatic stress disorder (PTSD) and depressive disorder is denied.

Entitlement to an effective date earlier than September 28, 2009, for the grant of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is denied.




____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


